Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5527 DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/08 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus New Jersey Municipal Money Market Fund, Inc. ANNUAL REPORT November 30, 2008 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 20 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 24 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Information About the Review and Approval of the Funds Management Agreement 37 Board Members Information 40 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus New Jersey Municipal Money Market Fund, Inc. The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus New Jersey Municipal Money Market Fund, Inc., covering the 12-month period from December 1, 2007, through November 30, 2008. The U.S. and global economies suffered during the reporting period amid a financial crisis that sparked declines in virtually all areas of the financial markets.According to our Chief Economist, four key elements fueled the crisis: a sharp decline in home prices; high leverage and an ambiguous private/public status at mortgage agencies Fannie Mae and Freddie Mac; high leverage among financial institutions, especially investment banks; and regulatory policies and behaviors that exacerbated financial stresses. The federal government subsequently stepped in with a number of measures, including aTemporary Guarantee Program for Money Market Funds and a $700 billion rescue package intended to promote greater liquidity in the financial markets. However, the U.S. and global financial systems remain fragile, and economic weakness is likely to persist. In our view, todays investment environment is rife with near-term challenges and long-term opportunities. Now more than ever, it is important to ensure that your investments are aligned with your current needs, future goals and attitudes toward risk.We urge you to speak regularly with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation December 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2007, through November 30, 2008, as provided by Joseph Irace, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended November 30, 2008, Dreyfus New Jersey Municipal Money Market Fund produced a yield of 2.10% . Taking into account the effects of compounding, the fund produced an effective yield of 2.12% . 1 Tax-exempt money market instruments were influenced by a faltering U.S. economy and an intensifying financial crisis during the reporting period. The Funds Investment Approach The funds objective is to seek as high a level of current income exempt from federal and New Jersey state income taxes as is consistent with the preservation of capital and the maintenance of liquidity. The fund also seeks to maintain a stable $1.00 share price.To pursue its goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal and New Jersey state income taxes. The fund also may invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. When pursuing the funds objective, we employ two primary strategies. First, we attempt to add value by constructing a portfolio of high-quality, tax-exempt money market municipal obligations that provide income exempt from federal and New Jersey state income taxes. Second, we actively manage the funds average maturity in anticipation of interest-rate trends and supply-and-demand changes in New Jerseys short-term municipal marketplace. For example, if we expect an increase in short-term supply, we may reduce the weighted average maturity of the fund, which should better position the fund to purchase new securities with higher yields, if higher yields materialize.Yields tend to rise when there is an increase in new- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) issue supply competing for investor interest. New securities generally are issued with maturities in the one-year range and tend to lengthen the funds weighted average maturity if purchased. If we anticipate limited new-issue supply, we may extend the funds average maturity to maintain then-current yields for as long as we think practical. At other times, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Economic Slump and Financial Crisis Roiled Money Markets By the start of the reporting period, economic conditions had already begun to deteriorate as a result of weakness in housing markets and declining consumer confidence. In response, the Federal Reserve Board (the Fed) reduced the overnight federal funds rate from 4.25% at the start of the reporting period to 1.00% at the end.As short-term interest rates declined, so did yields of tax-exempt money market instruments. Meanwhile, a credit crisis intensified as mortgage foreclosure rates surged and institutional investors continued to de-lever their portfolios. Despite efforts by regulators to contain the credit crunch, it mushroomed into a global financial crisis over the summer of 2008, leading to the failures and government bailouts of several major financial institutions. The money markets were not immune to the financial crisis, as credit concerns caused dislocations among short-term money market instruments, including tax-exempt variable rate demand notes (VRDNs), and a surge in redemptions from some funds. In an effort to shore up investor confidence and help restore stability to the financial system, the U.S. Department of the Treasury initiated several remedial measures, including the Temporary Guarantee Program specifically for money market funds. With the Fed and U.S.Treasury supporting banks and short-term lending, much of the stress in the system appeared to have been mitigated by the reporting periods end. Although liquidity concerns regarding VRDNs pushed their yields higher in September, the VRDN market subsequently stabilized, with liquidity and yields returning to normalized levels and tax-exempt money market funds seeing positive cash flows. 4 The financial crisis and economic downturn put fiscal pressure on the state of New Jersey, which was undermined by massive job losses on Wall Street.As of the reporting periods end, the state was searching for ways to bridge projected revenue shortfalls. Independent Research Helps Avoid Credit Problems As always, we have invested exclusively in direct, high-quality municipal obligations that have been independently approved by our credit analysts. In light of the issues confronting the market, we maintained a conservative credit selection strategy, including increased credit surveillance of the funds holdings. Over much of the reporting period, we set the funds weighted average maturity in a range that was longer than industry averages to capture higher yields for as long as we deemed practical while interest rates fell. However, we recently shortened the funds weighted average maturity to weather the dislocations caused by the financial crisis.This enabled us to take greater advantage of the outsized yields offered by VRDNs at the time. Maintaining a Conservative Investment Posture As the financial crisis persisted, the Fed reduced the federal funds rate further in December to a range of 0%  0.25% in its latest effort to support the credit markets and economic activity.We intend to maintain the funds conservative credit selection strategy and current weighted average maturity until we are confident that the crisis and volatility that typically affects the tax-exempt money markets at year-end have passed. December 16, 2008 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes for non-New Jersey residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus New Jersey Municipal Money Market Fund, Inc. from June 1, 2008 to November 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2008 Expenses paid per $1,000  $ 3.06 Ending value (after expenses) $1,009.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2008 Expenses paid per $1,000  $ 3.08 Ending value (after expenses) $1,021.95  Expenses are equal to the funds annualized expense ratio of .61%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2008 Short-Term Coupon Maturity Principal Investments96.7% Rate (%) Date Amount ($) Value ($) New Jersey95.4% Atlantic City Board of Education, GO Notes, Refunding (Insured; FSA) 5.50 12/1/08 1,250,000 1,250,000 Atlantic County, GO Notes 3.13 1/15/09 150,000 150,204 Atlantic County, GO Notes 3.50 1/15/09 585,000 586,206 Avalon Borough, GO Notes (General Improvements Bonds and Water/Sewer Utility Bonds) 3.00 5/15/09 335,000 336,266 Bergen County Improvement Authority, MFHR (Kentshire Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.80 12/7/08 21,000,000 a 21,000,000 Burlington Township Board of Education, GO Notes, Refunding 5.00 1/15/09 775,000 778,206 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group Issue) (LOC; Commerce Bank NA) 1.02 12/7/08 12,760,000 a 12,760,000 Camden County Improvement Authority, MFHR (Liberty Park Housing Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 1.23 12/7/08 7,015,000 a,b 7,015,000 Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; Commerce Bank NA) 1.03 12/7/08 900,000 a 900,000 Chester Township, GO Notes, BAN 2.00 2/27/09 1,904,000 1,904,896 Collingswood Borough, GO Notes (General Improvements Bonds and Water/Sewer Utility Bonds) (Insured; FSA) 3.00 2/1/09 100,000 100,149 The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Cresskill, GO Notes (General Improvement) (Insured; FSA) 4/1/09 Delaware River Port Authority, Revenue, Refunding (LOC; Bank of America) 12/7/08 10,000,000 a Essex Fells, GO Notes, BAN 4/10/09 Franklin Lakes Borough, GO Notes, Refunding (General Improvement) 3/1/09 Hackensack, GO Notes, Refunding (Insured; FSA) 3/15/09 Haddonfield Borough, Water and Sewer Utility Revenue 7/15/09 Harding Township, GO Notes, BAN 2/20/09 Highland Park Borough, GO Notes (Insured; FSA) 6/15/09 Hopatcong Borough, GO Notes, BAN 9/18/09 Jefferson Township, GO Notes, BAN 7/1/09 Livingston Township, GO Notes, Refunding, BAN 5/21/09 Long Branch, GO Notes, BAN 8/14/09 Lower Municipal Township Utilities Authority, Project Notes 2/27/09 Maplewood Township, GO Notes, Refunding (General Improvement) (Insured; FSA) 2/1/09 Merchantville Borough Board of Education, GO Notes, Refunding (Insured; FSA) 1/15/09 Middlesex County, GO Notes 6/1/09 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Middlesex County Utilities Authority, Sewer Revenue, Refunding (Insured; FSA) 4.75 12/1/08 2,920,000 2,920,000 Monmouth County, GO Notes 4.00 1/15/09 205,000 205,529 Montville Township, GO Notes 2.50 5/15/09 155,000 155,275 Morris County, GO Notes, Refunding 5.00 2/1/09 120,000 120,578 Morristown, GO Notes, BAN 3.00 6/16/09 5,775,000 5,802,671 Morristown, GO Notes, TAN 2.00 2/10/09 3,500,000 3,501,332 New Jersey, COP, Refunding (Equipment Lease Purchase Agreement) 5.25 6/15/09 1,250,000 1,270,417 New Jersey, GO Notes 5.00 2/1/09 1,000,000 c 1,005,073 New Jersey, GO Notes (Various Purposes) 4.50 2/1/09 100,000 c 100,382 New Jersey Building Authority, State Building Revenue, Refunding 5.25 12/15/08 1,500,000 1,501,780 New Jersey Economic Development Authority, EDR (Challenge Printing Project) (LOC; Wachovia Bank) 1.28 12/7/08 245,000 a 245,000 New Jersey Economic Development Authority, EDR (Hathaway Associates, LLC Project) (LOC; Wachovia Bank) 1.28 12/7/08 145,000 a 145,000 New Jersey Economic Development Authority, EDR (Maroukian Realty, LLC Project) (LOC; Commerce Bank NA) 1.13 12/7/08 1,320,000 a 1,320,000 New Jersey Economic Development Authority, EDR (Republic Services, Inc. Project) (LOC; Bank of America) 1.05 12/7/08 6,465,000 a 6,465,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, EDR (Stone Brothers Secaucus, LLC Project) (LOC; Valley National Bank) 12/7/08 a New Jersey Economic Development Authority, EDR (Superior Bakers, Inc./Ginsburg Bakery, Inc. Project) (LOC; PNC Bank NA) 12/7/08 a New Jersey Economic Development Authority, EDR (The Center School Project) (LOC; Bank of America) 12/7/08 a New Jersey Economic Development Authority, EDR (The Pennington School Project) (LOC; Citizens Bank of Pennsylvania) 12/7/08 a New Jersey Economic Development Authority, IDR (CST Products, LLC Project) (LOC; National Bank of Canada) 12/7/08 a New Jersey Economic Development Authority, IDR (Penwell Holdings LLC Project) (LOC; Wachovia Bank) 12/7/08 a New Jersey Economic Development Authority, Market Transition Facility Senior Lien Revenue, Refunding 7/1/09 New Jersey Economic Development Authority, Revenue (Applewood Estates Project) (LOC; Commerce Bank NA) 12/7/08 a New Jersey Economic Development Authority, Revenue (Cascade CorporationCourthouse Convalescent and Rehabilitation Center and Eastern Shore Nursing and Rehabilitation Center Projects) (LOC; Bank of America) 12/7/08 a 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, Revenue (Cascade CorporationCourthouse Convalescent and Rehabilitation Center and Eastern Shore Nursing and Rehabilitation Center Projects) (LOC; Bank of America) 1.00 12/7/08 4,210,000 a 4,210,000 New Jersey Economic Development Authority, Revenue (Cooper Health System Project) (LOC; TD Banknorth NA) 1.03 12/7/08 6,400,000 a 6,400,000 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank NA) 0.93 12/7/08 2,010,000 a 2,010,000 New Jersey Economic Development Authority, Revenue (Richmond Industries, Inc. and Richmond Realty, LLC Projects) (LOC; Commerce Bank NA) 1.13 12/7/08 100,000 a 100,000 New Jersey Economic Development Authority, Revenue (Somerset Hills YMCA Project) (LOC; Commerce Bank NA) 1.03 12/7/08 3,580,000 a 3,580,000 New Jersey Economic Development Authority, Revenue (Stuart Country Day School of the Sacred Heart, Princeton, Inc. Project) (LOC; Allied Irish Banks) 1.00 12/7/08 1,300,000 a 1,300,000 New Jersey Economic Development Authority, Revenue (The Montclair Art Museum Project) (LOC; JPMorgan Chase Bank) 0.90 12/7/08 5,260,000 a 5,260,000 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/09 500,000 503,588 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, School Facilities Construction Revenue (Liquidity Facility; Bank of America) 12/7/08 a,b New Jersey Economic Development Authority, School Facilities Construction Revenue (Liquidity Facility; Citibank NA) 12/7/08 a,b New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Allied Irish Banks) 12/7/08 a New Jersey Economic Development Authority, Senior Care Revenue (Bayshore Health Care Center Project) (LOC; KBC Bank) 12/7/08 a New Jersey Economic Development Authority, Special Facility Revenue (Port Newark Container Terminal LLC Project) (LOC; Citibank NA) 12/7/08 a New Jersey Economic Development Authority, Thermal Energy Facilites Revenue (Thermal Energy Limited Partnership I Project) (LOC; Bank One NA) 12/7/08 a New Jersey Economic Development Authority, Transportation Project Sublease Revenue (New Jersey Transit Corporation Light Rail Transit System Projects) 5/1/09 New Jersey Economic Development Authority, Transportation Project Sublease Revenue (New Jersey Transit Corporation Light Rail Transit System Projects) (Insured; FSA) 5/1/09 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Educational Facilities Authority, Revenue (Institute for Defense Analyses Issue) (LOC; Branch Banking and Trust Co.) 0.90 12/7/08 4,900,000 a 4,900,000 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) (Insured; Assured Guaranty) 4.00 7/1/09 1,150,000 1,162,757 New Jersey Educational Facilities Authority, Revenue, Refunding (Institute for Advanced Study Issue) (Liquidity Facility; Wachovia Bank) 2.25 12/7/08 13,600,000 a 13,600,000 New Jersey Health Care Facilities Financing Authority, Revenue (AHS Hospital Corporation Issue) (LOC; Bank of America) 0.50 12/7/08 17,000,000 a 17,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (AHS Hospital Corporation Issue) (LOC; JPMorgan Chase Bank) 0.50 12/7/08 17,000,000 a 17,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (AtlantiCare Regional Medical Center) (LOC; Wachovia Bank) 2.90 12/7/08 10,500,000 a 10,500,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 0.65 12/7/08 1,800,000 a 1,800,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 0.65 12/7/08 650,000 a 650,000 The Fund 13 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 12/7/08 a New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Assistance Corporation I, LLC Project) (LOC; Wachovia Bank) 12/7/08 a New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (LOC; JPMorgan Chase Bank) 12/7/08 a New Jersey Health Care Facilities Financing Authority, Revenue (South Jersey Hospital, Inc.) (LOC; Wachovia Bank) 12/7/08 a New Jersey Health Care Facilities Financing Authority, Revenue (The Community Hospital Group, Inc.) (LOC; Wachovia Bank) 12/7/08 a New Jersey Health Care Facilities Financing Authority, Revenue, Refunding (Underwood-Memorial Hospital Issue) (LOC; UBS AG) 12/7/08 a New Jersey Housing and Mortgage Finance Agency, Capital Fund Program Revenue (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 12/7/08 a,b New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue (Insured; FSA and Liquidity Facility; Lloyds TSB Bank PLC) 12/7/08 a New Jersey Transportation Trust Fund Authority (Transportation System) 12/15/08 14 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/08 1,200,000 1,201,085 New Jersey Transportation Trust Fund Authority (Transportation System) 5.13 6/15/09 175,000 c 177,779 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 6/15/09 1,000,000 1,018,259 New Jersey Transportation Trust Fund Authority, Grant Anticipation Bonds 5.00 6/15/09 4,000,000 4,060,232 New Jersey Turnpike Authority, Turnpike Revenue 4.90 1/1/09 175,000 175,401 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 4.50 12/7/08 24,200,000 a 24,200,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 4.50 12/7/08 17,000,000 a 17,000,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; MBIA, Inc.) 5.50 1/1/09 2,000,000 2,004,043 Port Authority of New York and New Jersey (Consolidated Bonds, 133rd Series) (Insured; FSA) 2.50 7/15/09 380,000 381,157 Port Authority of New York and New Jersey (Consolidated Bonds, 151th Series) (Liquidity Facility; Citigroup) 1.14 12/7/08 2,300,000 a,b 2,300,000 Port Authority of New York and New Jersey, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 1.70 12/3/08 3,555,000 3,555,000 Port Authority of New York and New Jersey, Equipment Notes 1.09 12/7/08 1,255,000 a 1,255,000 Port Authority of New York and New Jersey, Equipment Notes 1.09 12/7/08 5,800,000 a 5,800,000 The Fund 15 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Port Authority of New York and New Jersey, Special Obligation Revenue (Versatile Structure Obligation) (Liquidity Facility; JPMorgan Chase Bank) 12/1/08 a Port Authority of New York and New Jersey, Special Obligation Revenue (Versatile Structure Obligation) (Liquidity Facility; JPMorgan Chase Bank) 12/1/08 a Princeton Borough, GO Notes, BAN 6/12/09 Puttable Floating Option Tax Exempt Receipts (New Jersey Economic Development Authority, Assisted Living Facility Revenue (Meridian Assisted Living at Bridgewater Project)) (LOC; Merrill Lynch Capital Services and Liquidity Facility; Merrill Lynch Capital Services) 12/7/08 a,b Puttable Floating Option Tax Exempt Receipts (Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch Capital Services) 12/7/08 a,b Quinton Township, GO Notes, BAN 3/1/09 South Brunswick Township, Notes 2/19/09 South Orange Village Township, BAN 9/11/09 Sparta Township, GO Notes, BAN 5/29/09 Summit, GO Notes, BAN 5/7/09 16 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Summit, GO Notes, BAN 2.50 5/15/09 3,800,000 3,809,267 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/09 895,000 908,638 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 2.82 12/7/08 5,125,000 a,b 5,125,000 Union County, GO Notes (County Vocational-Technical School) 3.25 2/15/09 1,100,000 1,102,584 Union County, GO Notes (General Improvement) 3.25 2/15/09 700,000 701,644 Wayne Township, GO Notes, BAN 2.50 9/18/09 3,000,000 3,007,008 West Windsor Township, GO Notes, BAN 2.00 2/20/09 1,504,000 1,506,530 U.S. Related1.3% Puerto Rico Industrial Tourist Educational Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 1.08 12/7/08 6,300,000 a 6,300,000 Total Investments (cost $480,804,916) 96.7% Cash and Receivables (Net) 3.3% Net Assets 100.0% Variable rate demand noterate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $53,865,000 or 10.8% of net assets. These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. The Fund 17 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 18 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  F1+,F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 74.1 AAA,AA,A d Aaa,Aa,A d AAA,AA,A d 8.3 Not Rated e Not Rated e Not Rated e 17.6  Based on total investments. d Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. e Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 19 STATEMENT OF ASSETS AND LIABILITIES November 30, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments Cash Interest receivable Prepaid expenses and other assets Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) Payable for shares of Common Stock redeemed Payable for investment securities purchased Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated net realized gain (loss) on investments Net Assets ($) Shares Outstanding (2 billion shares of $.001 par value Common Stock authorized) Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 20 STATEMENT OF OPERATIONS Year Ended November 30, 2008 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 2,681,510 Shareholder servicing costsNote 2(b) 271,205 Professional fees 64,621 Custodian feesNote 2(b) 63,816 Directors fees and expensesNote 2(c) 42,166 Treasury insurance expenseNote 1(e) 39,970 Prospectus and shareholders reports 21,833 Registration fees 19,076 Miscellaneous 38,032 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (68,990) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on Investments Note 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 21 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, Operations ($): Investment incomenet Net realized gain (loss) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold Dividends reinvested Cost of shares redeemed Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period See notes to financial statements. 22 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Ten Months Ended Year Ended November 30, November 30, Year Ended January 31, 2008 2007 2006 2005 a 2005 2004 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .021 .031 .027 .015 .006 .005 Distributions: Dividends from investment incomenet (.021) (.031) (.027) (.015) (.006) (.005) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) 2.13 3.11 2.76 1.79 b .64 .46 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .60 .62 .64 .65 b .65 .64 Ratio of net expenses to average net assets .59 .61 .64 .65 b .65 c .64 Ratio of net investment income to average net assets 2.05 3.07 2.73 1.79 b .63 .46 Net Assets, end of period ($ x 1,000) 497,086 476,915 374,567 372,699 342,316 372,384 a The fund changed its fiscal year end from January 31 to November 30. b Annualized. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 23 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus New Jersey Municipal Money Market Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company.The funds investment objective is to provide investors with as high a level of current income exempt from federal and New Jersey state income taxes as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 24 (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. Various inputs are used in determining the value of the fund's investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2008 in valuing the funds investments carried at fair value: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices 0 Level 2Other Significant Observable Inputs 480,804,916 Level 3Significant Unobservable Inputs 0 Total The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
